Title: To George Washington from Israel Angell, 1 January 1781
From: Angell, Israel
To: Washington, George


                        

                            
                            Sir
                            Johnston State Rhode Island 1st Jany 1781
                        
                        On the arrival of the New Arrangement of the army Sent me by Major Thayer Applied to Colo. Greene and
                            inform’d him that I thought it Necessary to Send on a list of the Officers who tarried in Service, togeather with the
                            names of those who Retired, to your Excellency as Soon as possible, (as he Inclin’d to take the Regt) but he Said he
                            thought there was no necessity of being in a hurry about the matter, and as the time is now Come when by a Resolution of
                            Congress the troops Should have been in the field, and knowing that there has ben no Arrangement as yet Sent to your
                            Excellency, has Induced me to write, in order to Exculpat my Self from blame, as I think it ought to have been done a
                            month before this, but being a Supernumery did not Conceive it to be my duty to interfere in the matter further than I
                            did.
                        I Expect to Come to the Army in a few days and bring Some money for the Rhode Island Line from the State,
                            Settle my public Accts and retire, though I Should have ben happy in Serving my country to the Eind of
                            the war, had I liv’d to Seen that day, if my Services had ben necessary, as I Entered it in the earlist period, However I
                            Shall Ever Stand ready to assist in the defence of my Country to the best of my Capacity And risk of my life. I am with
                            Sentiments of Esteem your Excellencys most Obedient, and most Humble Servt
                        
                            Israel Angell
                        
                    